Citation Nr: 0722531	
Decision Date: 07/24/07    Archive Date: 08/02/07

DOCKET NO.  05-41 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Whether the appellant may be recognized as the common law 
wife of the veteran for the purpose of receiving VA death 
benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, Veteran's Aunt, and Veteran's Brother




ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1973 through 
August 1975.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 2004 Administrative Decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania.


FINDINGS OF FACT

1.  The veteran and the appellant are shown to have formally 
married in June 2003.  The veteran died in October 2003.

2. The veteran and the appellant are not shown to have 
produced any children from their union.

3. Prior to their formal marriage in June 2003, the veteran 
and the appellant are not shown to have manifested a mutual 
agreement to enter into a relationship as husband and wife, 
in other words, to have entered into a common law marriage.




CONCLUSION OF LAW

The appellant cannot be recognized as the common law wife of 
the veteran.  38 U.S.C.A. §§ 103, 5103, 5103A (West 2002); 38 
C.F.R. §§ 3.159, 3.1(j), 3.50, 3.205 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
is required to notify the veteran of any evidence that is 
necessary to substantiate her claim.  This includes notifying 
the appellant of the evidence VA will attempt to obtain and 
that which the appellant is responsible for submitting.  
Proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim.  See 38 C.F.R. § 3.159 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits is issued by 
the agency of original jurisdiction.  Pelegrini v. Principi, 
18 Vet. App. 112, 119 (2004).  

In the instant case, the RO sent a letter in July 2004 (prior 
to the adverse administrative determination) which informed 
the appellant of the evidence and information (1) necessary 
to substantiate the claim; (2) that VA would seek to provide; 
and (3) that the appellant was expected to provide.  The 
letter also essentially told the appellant to submit any 
information or evidence in her possession.  Additionally, the 
information was provided in the November 2005 Statement of 
the Case, after which the appellant had an opportunity to 
respond.  

Additionally, the evidence shows that the appellant, who is 
represented by a competent service representative, had actual 
knowledge with the requirements for the benefit sought on 
appeal.  The appellant has submitted evidence in support of 
her assertion that she and the veteran entered into a common 
law marriage in 1994.  Therefore, under these circumstances, 
the Board finds the appellant was afforded "a meaningful 
opportunity to participate effectively in the processing of 
her claim by VA," such that the VCAA timing error did not 
affect the essential fairness of the adjudication of the 
claim.  See Sanders, supra. See also Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006).  Thus, the Board concludes that any 
defect in the content of the VCAA notice constitutes harmless 
error.  See generally, Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  
 
With respect to VA's duty to assist the appellant, the Board 
notes that there is no indication that any additional action 
is needed to comply with the duty to assist the appellant in 
connection with the claim.  The RO has made reasonable and 
appropriate efforts to assist the appellant in obtaining 
evidence necessary to substantiate her claim.  The RO has 
obtained the veteran's service medical records, VA medical 
records, and afforded the appellant a hearing before the 
undersigned veterans law judge in May 2006.  The appellant 
has not identified any further evidence with respect to her 
claim, and the Board is similarly unaware of any such 
evidence.  

The Board is satisfied that the originating agency properly 
processed the claim after providing the required notice and 
assistance, and that any procedural errors in the development 
and consideration of the claims by the originating agency 
were insignificant and non-prejudicial to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

Accordingly, the Board will address the merits of the claim.




Analysis

The appellant seeks VA death benefits based on the veteran's 
death.  She asserts that she and the veteran had a common law 
marriage for 10 years prior to her formal marriage to the 
veteran in June 2003 and, as such, she should be recognized 
as his surviving spouse for purposes of receiving VA 
benefits.

Generally, when the veteran dies from a service-connected 
disability, VA will pay DIC to the surviving spouse.  38 
U.S.C.A. § 1310.  Even if the cause of the veteran's death is 
not service- connected, the surviving spouse of a veteran may 
receive pension due to the veteran's non-service-connected 
death.  38 U.S.C.A. § 1541; 38 C.F.R. § 3.3.  The term 
'surviving spouse' means a person of the opposite sex who is 
a widow or widower provided the marriage meets the 
requirements of 38 C.F.R. § 3.1(j).  38 C.F.R. § 3.50.  
'Marriage' means a marriage valid under the law of the place 
where the parties resided at the time of marriage or the law 
of the place where the parties resided when the rights to 
benefits accrued.  38 U.S.C.A. § 103; 38 C.F.R. § 3.1(j)

The appellant contends that, she and the veteran co-habitated 
for 10 years prior to the formal marriage and were in 
essence, common-law married prior to the formal ceremony. 

In jurisdictions where marriages other than by ceremony are 
recognized, the marriage may be established by the affidavits 
or certified statements of one or both of the parties to the 
marriage, if living, setting forth all of the facts and 
circumstances concerning the alleged marriage, such as the 
agreement between the parties at the beginning of their 
cohabitation, the period of cohabitation, places and dates of 
residences, and whether children were born as a result of the 
relationship.  38 C.F.R. § 3.205(a)(6).  This evidence should 
be supplemented by affidavits or certified statements from 
two or more persons who know as the result of personal 
observation the reputed relationship which existed between 
the parties to the alleged marriage, including the periods of 
cohabitation, places of residences, whether the parties held 
themselves out as husband and wife and whether they were 
generally accepted as such in the communities in which they 
lived.  Id.

While the state of Pennsylvania no longer recognizes common 
law marriages, common law marriage was recognized at the time 
the appellant is claiming she was common law married to the 
veteran.  Common law marriages in Pennsylvania were 
considered created only when there was clear and convincing 
evidence that there was an exchange of words in the present 
tense, spoken with the specific purpose that a legal 
relationship of husband and wife was created.  Staudenmayer 
v. Staudenmayer, 714 A.2d 1016, 1020 (Pa. 1998).  The common 
law marriage contract does not require any specific form of 
words, and all that is essential is proof of an agreement to 
enter into the legal relationship of marriage at the present 
time." Id.  Where there is an absence of testimony regarding 
the exchange of verba in praseenti, "the party claiming a 
common law marriage who proves: (1) constant cohabitation; 
and, (2) a reputation of marriage 'which is not partial or 
divided, but is broad and general,' raises a rebuttable 
presumption of marriage."  Id., at 1021.  In this case, the 
rebuttable presumption of common law marriage upon sufficient 
proof of constant cohabitation and reputation for marriage 
does not arise since the appellant is available to testify 
regarding the verba in praesenti.

The evidence of record shows that the appellant and the 
veteran were formally married in June 2003.  The veteran died 
October 19, 2003.  In November 2003, the appellant submitted 
a claim for service connection for cause of death.  In 
December 2003, the appellant was informed that her claim was 
denied because she had not proved that she had been married 
to the veteran for at least one year prior to his death.  In 
response, the appellant submitted a statement, alleging that 
her relationship as common law wife of the veteran began in 
1994.  Additionally she alleged that she continuously lived 
with the veteran as husband and wife from 1994 until the 
veteran's death in 2003, and that while living together, they 
shared household bills, rent, and expenses.

The appellant submitted some evidence showing that she shared 
household bills and expenses with the veteran; i.e., a copy 
of a check from a joint checking account, an invoice from the 
purchase of a car that she bought with the veteran, an two 
bills dated in 2003 prior to her formal marriage in which the 
appellant used the veteran's last name as her own.  
Additional evidence showed that the veteran and the appellant 
cohabitated for a number of years prior to their formal 
marriage.  

The appellant additionally submitted statements from family 
members, neighbors and friends regarding her relationship 
with the veteran.  A statement from M. J. D., the best friend 
of the appellant, indicated that the veteran and the 
appellant lived together for 10 years, and that she heard the 
two refer to each other as husband and wife on the day that 
they formally wed.  Additionally, the appellant's neighbor, 
R. M., indicated that the veteran and the claimant were known 
as husband and wife, and stated that even before the 
appellant and the veteran were married, that she referred to 
them as married.  However, the neighbor further reported that 
she initially assumed the claimant and the veteran were 
married, but later found out they had lived together for nine 
years, and instead were common-law married.  The appellant's 
mother also submitted a statement indicating she believed the 
veteran and the appellant were married because they lived 
together for 10 years before their formal marriage.  

A statement by the appellant, dated June 2004 alleged that 
she and the veteran attempted to marry several times within 
the 10 years prior to the veteran's death, but were unable to 
go forward with the ceremony due to the veteran's illness, 
and other circumstances outside their control.  

An August 2005 statement from the veteran's first cousin 
stated that he personally introduced the appellant to the 
veteran in 1993.  Since then, the cousin stated, the veteran 
and the appellant began living together and were known as a 
"couple."  The cousin also stated that the "couple" 
conducted their lives in all areas, personally, socially, and 
financially, as husband and wife.  

In August 2005, the appellant also submitted a statement from 
the veteran's aunt.  In her statement, the aunt stated that 
the veteran and the appellant were constantly together at 
family functions and lived together continuously since their 
1994 meeting.  The veteran's aunt also reported that while 
the veteran considered himself married to the appellant, she 
advised him to file his tax returns as single, rather than 
married, due to his financial situation.  The veteran's aunt 
also indicated that she co-signed a loan for the veteran and 
appellant, which she alleges was evidence that they lived 
together as husband and wife.  

The veteran's mother also submitted a statement indicating 
that the veteran was "common-law married" to the appellant 
prior to their ceremonial marriage.  The veteran's mother 
stated that the veteran referred to the appellant as his 
"wife" or his "better half."  She also alleged that the 
veteran and the appellant signed rental leases, and purchased 
automobiles or other household items together from joint 
checking accounts.  The veteran's mother concluded that the 
appellant accompanied the veteran to hospital appointments 
and were addressed as "husband and wife" since 1994.  

The appellant was afforded a hearing in May 2006.  During the 
hearing, the appellant, the veteran's aunt, and the veteran's 
brother, asserted that the appellant and the veteran held 
themselves out as a married couple prior to their ceremonial 
marriage.  The appellant and the veteran's aunt also 
explained the reasons for the veteran and appellant filing 
separate tax returns and claiming a single status, rather 
than filing as married, or married but filing separately.  
The appellant also stated that there was not one defining 
moment in which the veteran and the appellant said to each 
other that they considered themselves married, but that their 
"marriage" relationship evolved over time.  

The appellant's subsequent statement in June 2006 summarized 
her argument that she was common-law married to the veteran.  
The evidence sited by the appellant included, cohabitating 
for 10 years, buying cars and other household items together, 
being the contact person for the veteran in cases of 
emergency, and having joint banking accounts.  The appellant 
also stated that the veteran's son referred to the appellant 
as "mom" and regarded the appellant as the veteran's wife.  

While there seems to be substantial evidence asserting that 
the appellant and the veteran were "common-law married" 
prior to their formal, ceremonial marriage, there is also 
substantial evidence to the contrary.  

The evidence to the contrary in the claims file includes the 
veteran's medical records showing that he considered the 
appellant as a girlfriend in the years prior to their formal 
marriage.  In one medical record dated September 1995, the 
veteran reported living alone or with his parents.  In 
September 1996, a social worker reported meeting with the 
veteran and his female friend.  Again in February 1997 and in 
1999, the veteran referred to the appellant as his 
girlfriend.  A 2000 treatment report noted that the veteran 
reported living with a significant other.  Additionally, on 
his claim for service connection submitted in March 1997, the 
veteran did not list any spouse on his claim form.  In June 
2000 and again in December 2001, the veteran also marked 
"not married" on his applications for pension.  Tax returns 
for the veteran dated 1999 indicated that the veteran claimed 
tax status as single.  Additionally, the appellant did not 
initially claim to be his common-law wife, but rather she 
began to assert her status as a common-law wife after she was 
initially denied VA death benefits.  On her November 2003 
claim, she reported that she was not married until June 2003.  

The Board acknowledges the appellant's statements and the 
statements from numerous individuals which alleged that 
although the veteran and the appellant were not formally 
married until 2003, they had a common law marriage for 10 
years prior to the formal ceremony in June 2003.  The Board 
also acknowledges that some of these statements allege that 
the veteran and the appellant intended to marry prior to the 
June 2003 formal marriage.  

However, these statements are contradicted by the veteran's 
statements found in his medical records, which refer to the 
appellant as a female friend, a significant other, or a 
girlfriend, but never as his wife.  Moreover, the veteran's 
applications for benefits all stated that he was "not 
married," and both the veteran and the appellant claimed 
single status in filing their tax returns.

As noted previously, in order to establish a common law 
marriage there must be clear and convincing evidence that an 
exchange of words in the present tense, spoken with the 
specific purpose that the legal relationship of husband and 
wife was created by that.  During a May 2006 Board hearing, 
the appellant, in essence, denied that there was an exchange 
of words spoken for the specific purpose of forming a legal 
relationship of husband and wife.  In this regard, when asked 
"At what point in time did you all determine that you guys 
were going to hold. . .each other out as husband and wife? 
How did that happen?"  The appellant responded by stating 
"I think we actually knew all the time that we were going to 
get married.  It was-I don't know-- kind of just happened.  
I can't-I don't even know how to explain it."  The 
appellant's representative asked "So it was like somewhat of 
an evolution maybe?" and the appellant responded by stating 
"yeah".  When asked for specific details concerning the 
agreement between her and the veteran to enter into a common 
law marital relationship, the appellant could not provide any 
details.  She did not provide any information concerning when 
an agreement to marry took place, what was said, or the date 
that such agreement took place.  Her argument is that they 
evolved into a marital common law relationship.  The Board 
finds that her testimony, the statements in support of her 
claim, and the other evidence submitted in support of her 
claim all fail to show by clear and convincing evidence that 
the veteran and the appellant entered into a marriage 
contract through the exchange of words in the present tense 
spoken with the purpose of establishing the relationship of 
husband and wife.  None of the evidence gives any detail 
concerning the establishment of a marriage contract.

Assuming for the sake of argument only, the veracity of the 
appellant's statements that she considered herself to be in a 
common law marriage with the veteran prior to their formal 
marriage in June 2003, the question before the Board becomes 
whether or not the veteran considered himself to be in a 
common law marriage with the appellant during that time 
period.  In order to have a marriage contract between the 
appellant and the veteran there must be clear and convincing 
evidence that there was an agreement between the parties to 
enter into such an agreement or contract.  Such an agreement 
has not been demonstrated on the part of the veteran prior to 
June 2003, the date of the formal ceremony.

The Board notes there is evidence of cohabitation for a 
number of years, as well as joint checking accounts, and a 
receipt from an automobile purchase.  However, these 
documents do not show an agreement on the part of the 
appellant and the veteran to enter into a common law 
marriage.  There are many people, including couples who 
cohabitate, have joint checking accounts and purchase houses 
and cars together, but have no intent to be considered 
married.  The evidence submitted by the appellant does not 
establish the intent on the part of the veteran to have 
entered into a common law marriage prior to the June 2003 
formal ceremony.  While the appellant and others state that 
they heard the veteran refer to the appellant as his wife, 
there is no objective evidence that the veteran considered 
the appellant his wife.  Specifically, as late as December 
2001, the veteran indicated that he was not married on his 
application for pension benefits.  Additionally, from 1997 
until 2001, there is no indication that the veteran 
considered the appellant anything more than a significant 
other or girlfriend.  While the appellant argues that she and 
the veteran filed their tax returns as "single" rather than 
"married" or "married filing separately" due to financial 
issues, this is not probative that the veteran considered the 
appellant to be his wife.  Finally, the Board does not find 
the joint checking account to be persuasive as to the 
veteran's intent regarding a common law marriage with the 
appellant, as joint checking accounts are commonly held 
between individuals other than husband and wife.  

The Board finds that the veteran's statements in his VA 
treatment records indicating his single status, combined with 
the veteran indicating on his 1997 to 2001 applications for 
VA benefits his single status, to be more probative than the 
appellant's and other's statements and the other evidence the 
appellant submitted concerning the existence of a common law 
marriage.  

Thus, the preponderance of the evidence shows that, from the 
time the veteran and the appellant met until their June 2003 
formal marriage, there is no objective evidence that the 
veteran considered the appellant to be his common law wife, 
(i.e. that they had an exchange of words in the present tense 
spoken with the purpose of establishing the relationship of 
husband and wife).  In other words, there was no marriage 
contract until the June 2003 formal ceremony.  As such, at 
the time prior to the veteran's June 2003 formal marriage to 
the appellant, the veteran and the appellant cannot be found 
to be married under common law or otherwise.  Accordingly the 
appellant cannot be considered to have been the surviving 
spouse of the veteran and eligible for VA death benefits on 
that basis.


ORDER

The appellant is not recognized as the common law wife of the 
veteran for the purpose of receiving VA death benefits.


____________________________________________
K. Osborne
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


